Citation Nr: 0619090	
Decision Date: 06/29/06    Archive Date: 07/07/06

DOCKET NO.  04-01 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for pyorrhea secondary 
to Mustard Gas exposure.

2.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD) secondary to Mustard Gas exposure.

3.  Entitlement to service connection for dental trauma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1963.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.



FINDINGS OF FACT

1.  The record lacks evidence that the veteran was subject to 
full-body exposure of Mustard Gas in service, and the veteran 
does not have COPD or pyorrhea that is related to active 
service, including as due to exposure to mustard gas.  

2.  The record lacks evidence of "service trauma" related 
to in-service dental problems.  



CONCLUSIONS OF LAW

1.  Pyorrhea and COPD, claimed as due to mustard gas 
exposure, was not incurred in or aggravated by active 
service. 38 U.S.C.A. §§ 1110, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.316 (2005).

2.  Service connection for dental trauma is not warranted.  
38 U.S.C.A. §§ 1131, 1712, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.381, 17.161 (2005).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was effectively 
accomplished in a January 2003 letter-the letter told the 
veteran VA had requested military records, and that the 
veteran should provide as much detailed information as 
possible concerning the alleged exposure to Mustard Gas.  
  
During the pendency of this appeal, the Court issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a claim of 
service connection, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 484.  In 
this case, the January 2003 letter told the veteran of the 
necessary requirements for a claim of service connection, as 
well as describing presumptive service connection.  As such, 
the veteran was aware and effectively notified of information 
and evidence needed to substantiate and complete his claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

In terms of any notification regarding downstream elements, 
it is also noted that due to the denial of issues on appeal 
below, any such downstream issue is rendered moot; thus, the 
veteran is not prejudiced by the Board's consideration of the 
pending issues.  

The Court in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
continued to recognize that typically a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  In this 
case, the veteran appropriately received sufficient VCAA 
notification prior to the rating decision on appeal.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (holding that a 
timing error can be cured when VA employs proper subsequent 
process).  

It is further noted that in order to be consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), a VCAA notice 
must also request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim; this "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).   See 
Pelegrini, 18 Vet. App. at 121.  In this case, the principle 
underlying the "fourth element" has been fulfilled by the 
January 2003 letter-it at the least gave an impression that 
a wide variety of evidence would be accepted and considered 
by VA in its decision.  

Next, VCAA requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim, 38 C.F.R. 
§ 3.159(c), which includes providing a medical examination 
when such is necessary to make a decision on the claim.  In 
this case, the record contains the veteran's service medical 
records, post-service VA treatment records, and a research 
inquiry concerning the allegation of Mustard Gas exposure.
Also, the veteran and his spouse submitted statements 
concerning the issues on appeal.  It is noted that the 
veteran mentioned that he received benefits from the Social 
Security Administration (SSA); while relevant to claims 
concerning disabilities, the particular issues at stake in 
this case are unique and special to VA.  That is, whether the 
veteran was exposed to Mustard Gas, and whether he is 
entitled to service connection for dental trauma, are queries 
answered by military records.  As such, a remand for any SSA 
records is not necessary.  See Martin v. Brown, 4 Vet. 
App. 134, 140 (1993) (indicating that a SSA determination is 
pertinent to a determination of the veteran's ability to 
engage in substantial gainful employment); see Reyes v. 
Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991).

Given the preceding, VA satisfied its duties to the veteran 
given the circumstances of this case.  


Mustard Gas Exposure

A complete review of the record, see 38 U.S.C.A. § 7104(a), 
fails to support a conclusion that the veteran's COPD, and 
any in-service pyorrhea, should be service-connected as a 
result of exposure to Mustard Gas.

Under the governing regulation pertaining to exposure to 
mustard gas and Lewisite, presumptive service connection is 
warranted if the veteran has experienced:  (1) full-body 
exposure, (2) to the specified vesicant agent, (3) during 
active military service, and (4) has subsequently developed 
certain specified conditions.  38 C.F.R. § 3.316.  It is 
noted that chronic pulmonary disease is among the conditions 
which are associated with full body exposure to nitrogen, 
sulfur mustard or Lewisite.  

The veteran contended in a statement received in February 
2003 that during training (about 1961) he had been required 
to take his shirt off and put Mustard Gas on his right arm.  
As a result, he developed a scar and went on sick call 
because of it.  

The veteran's service medical records contain an October 1960 
clinical record concerning purulent ulcers on the right wrist 
and scalp, for two to three days, and a swollen lymph node on 
the right side of the neck.  A July 1963 Report of Medical 
History for the purpose of separation noted the veteran's 
report of mumps, jaundice (in the 8th and 11th grades), and no 
other serious illness or injury.  A separation medical 
examination found no clinical abnormalities except for 
several small scars on the veteran's left hand.  

Post-service, a September 2001 Lufkin VA outpatient note 
indicated COPD, stable, not using inhalers.  In February 
2003, the RO asked the U.S. Army Medical Research Institute 
of Chemical Defense (with attached copies of the veteran's 
contentions, DD-214, and excerpts from his service medical 
records), to provide any evidence it might have regarding the 
veteran's participation in any test, or exposure to Mustard 
Gas.  

An April 2003 response stated that search of records at the 
U.S. Army Medical Research Institute of Chemical Defense 
revealed no existing records.  

Given the preceding, the evidence does not show that the 
veteran suffered from full-body exposure (and nor does the 
veteran so contend) to nitrogen or sulfur mustard or Lewisite 
during active military service, as required by 38 C.F.R. 
§ 3.316(2), for presumptive service connection to apply.  
Also, it is noted that the latter regulation does not include 
the disability of pyorrhea as one subject to presumptive 
service connection for Mustard Gas exposure.  

The veteran's and his spouse's contentions have been 
considered, including the impact the veteran's disabilities 
have on his ability to function independently and the daily 
hardship suffered by his wife.  

According to the applicable law, however, which requires 
evidence of full-body exposure to Mustard Gas, the veteran's 
claim of service connection on a presumptive basis cannot be 
granted.  Also, it is noted that the veteran's service 
medical records are otherwise silent concerning any 
manifestations of COPD, and the record does not contain any 
competent medical evidence that might link current COPD to 
active duty.  See 38 C.F.R. § 3.303; Hickson v. West, 12 Vet. 
App. 247, 253 (1999) (recognizing that in order to establish 
entitlement to service connection for a claimed disorder, 
there must be (1) medical evidence of current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability).  

As a preponderance of the evidence is against the claim, the 
benefit of the doubt is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Dental trauma

An assessment of the record shows that service connection for 
dental trauma is not warranted.  

Regulation provides that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease will be considered service-connected solely for the 
purpose of establishing eligibility for outpatient dental 
treatment as provided in 38 C.F.R. § 17.161.   See 38 C.F.R. 
§ 3.381.  

Legal authority provides various categories of eligibility 
for VA outpatient dental treatment for veterans, such as:  
Having a compensable service-connected dental condition 
(Class I eligibility); one-time treatment for veterans having 
a noncompensable service-connected dental condition, provided 
they apply for treatment within a year after service (Class 
II eligibility); those having a noncompensable service-
connected dental condition adjudicated as resulting from a 
combat wound or other service trauma (Class II(a) 
eligibility); and those who were detained as a POW (Class 
II(b) and Class II(c) eligibility), etc.  38 U.S.C.A. § 1712; 
38 C.F.R. § 17.161.  

Particularly, Class II eligibility extends to veterans having 
a noncompensable service-connected dental disorder, subject 
to various conditions.  Where a veteran has a service-
connected noncompensable dental condition or disability shown 
to have been in existence at the time of discharge or release 
from active service, which took place before October 1, 1981, 
one-time correction of the noncompensable service-connected 
dental conditions may be authorized if application for such 
treatment was made within one year after such discharge or 
release. 

In addition, veterans having a service-connected 
noncompensable dental condition determined to be the result 
of combat wounds or other service trauma, will be eligible 
for VA dental care on a Class II(a) basis.  38 U.S.C.A. § 
1712(b)(1)(C); 38 C.F.R. § 17.161(c).  For these purposes, 
the term "service trauma" does not include the intended 
effects of therapy or restorative dental care and treatment 
provided during a veteran's military service.  VAOPGCPREC 5-
97.  A precedent opinion by the VA General Counsel is binding 
on the Board.  38 U.S.C.A. § 7104(c).

To reiterate, the significance of a finding that a 
noncompensable service-connected dental condition is due to 
dental trauma, as opposed to other causes, is that VA 
provides any reasonably necessary dental treatment, without 
time limitations, for conditions which are attributable to 
the service trauma, whereas other service-connected 
noncompensable dental conditions are typically subject to 
limitations of one-time treatment and timely application 
after service.  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In a statement received in February 2003, the veteran related 
that after basic training he started to have problems with 
his teeth, but he had to wait for arrival at a permanent base 
for treatment-all that time his teeth hurt in the cold 
weather.  The veteran had been told he had pyorrhea of the 
gums, and eventually had all of his upper teeth pulled with 
an upper plate.  His lower teeth were also worked on, but he 
was told they would not hold up.  The veteran asserted in his 
November 2003 VA Form 9 that he was entitled to benefits of 
dental service because he had his teeth pulled and had 
pyorrhea of the gums while in service.  

The veteran's service medical records show that he had a 
number of teeth removed, and are otherwise silent for 
indications of facial injury or trauma.  The veteran has not 
identified any in-service traumatic incident.  

As such, there is no basis to grant service connection for 
dental trauma.  See 38 U.S.C.A. § 1712(b)(1)(C); 38 C.F.R. § 
17.161(c).





ORDER

Service connection for pyorrhea secondary to Mustard Gas 
exposure is denied.  

Service connection for COPD secondary to Mustard Gas exposure 
is denied.  

Service connection for dental trauma is denied.    





____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


